DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0021015.
Regarding Claim 1, Yun et al. teaches an electronic device (101 Figs. 1, 2, 5A, 6A, 9, 11), comprising: 
a housing (500 Fig. 5a Par. 0099), having a side (502 Fig. 5A), the side having an accommodating space (space for 521, 522, 523 within 502, 504, 506, 508 Fig. 5a); 
a first antenna module (640 Figs. 6a, 9 Par. 0016), arranged in the accommodating space (“antenna structure that is positioned in the housing” Par. 0009), for transmitting and receiving a signal of a first frequency band (first frequency band Par. 0114, 0116); and 
a second antenna module (645 Figs. 6a, 9 Par. 0016), arranged in the accommodating space (“antenna structure that is positioned in the housing” Par. 0009), for transmitting and receiving a signal of a second frequency band (second frequency band Par. 0114, 0116); 
Yun et al. does not explicitly teach wherein a virtual reference surface is defined below the housing, and a projection range of the first antenna module on the virtual reference surface partially overlaps with a projection range of the second antenna module on the virtual reference surface. 
However, as seen in Figs. 5A, 6A, 9, 11, the first and second antennas are arranged perpendicular to teach other, and their projection ranges overlap with a virtual reference surface along the XY plane as seen in Fig. 5A.
In this particular case, this arrangement of the antennas enables the electronic device of radiating a multi-directional signal (Par. 0007).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to arrange the first and second antennas of Yun et al. such that their projection ranges overlaps with a virtual reference surface defined below the housing as a result effect in order to enables the electronic device of radiating a multi-directional signal.
Regarding Claim 3, Yun et al. as modified teaches wherein the first antenna module is substantially parallel to the virtual reference surface (Figs. 5A, 6A, 9, 11), and the second antenna module is substantially perpendicular to the virtual reference surface (Figs. 5A, 6A, 9, 11).
Regarding Claim 6, Yun et al. as modified teaches further comprising a first communication circuit (350 Fig. 3 Par. 0072 / 630 Fig. 6A Par. 0108) coupled to the first antenna module; wherein the first communication circuit performs communication by the first antenna module according to a first communication protocol (Wi-fi Par. 0054), and the first communication protocol complies with a wireless local area network (LAN) communication protocol (Wi-fi Par. 0054).
Regarding Claim 8, Yun et al. as modified teaches wherein the accommodating space comprises a shared frame (521, 522 better seen in Fig. 5A), the shared frame comprises a first support portion and a second support portion (651 & 652 better seen in Fig. 6A Par. 0108), the first antenna module is arranged on the first support portion (640 on 651 Fig. 6A), and the second antenna module is arranged on the second support portion (645 on 652 Fig. 6A).
Regarding Claim 9, Yun et al. as modified teaches wherein the second antenna module is formed of a flexible material (flexible material Par. 0111), and the second antenna module covers the second support portion and appears as L-shaped (Figs. 5A, 6A, 9, 10).
Claims 2 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0021015 and Kim et al. US Patent Application Publication 2021/0280981.
Regarding Claim 2, Yun et al. as modified teaches the electronic device according to claim 1, wherein the first frequency band comprises a 2.4 GHz frequency band (Wi-fi Par. 0054) and a 5 GHz frequency band (Wi-fi Par. 0054). Additionally, Yun et al. teaches a short-range wireless communication (Par. 0038, 0054).
Yun et al. does not explicitly teach the second frequency band comprises a 13.56 MHz frequency band.
However, Kim et al. teaches short-range communications include Radio Frequency Identification (RFID) (Par. 0081, 0174).
In this particular case, providing the second frequency band to comprise a 13.56 MHz frequency band is common and well known in the antenna art as evident by Kim et al. in order to operate in RFID protocol.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the second frequency band of Yun et al. to comprise a 13.56 MHz frequency band based on the teachings of Kim et al. as a result effect in order to provide wireless communications in the RFID protocol.
Regarding Claim 7, Yun et al. as modified teaches further comprising a second communication circuit (350 Fig. 3 Par. 0072 / 630 Fig. 6A Par. 0108) coupled to the second antenna module; wherein the second communication circuit performs communication by the second antenna module according to a second communication protocol (short-range wireless communication Par. 0038, 0054).
Yun et al. does not explicitly teach the second communication protocol complies with a radio-frequency identification (RFID) communication protocol.
However, Kim et al. teaches short-range communications include Radio Frequency Identification (RFID) (Par. 0081, 0174).
In this particular case, providing the second communication protocol to comply with RFID communication protocol is common and well known in the antenna art as evident by Kim et al. in order to operate in the RFID protocol.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the second communication protocol of Yun et al. to comply with RFID communication protocol based on the teachings of Kim et al. as a result effect in order to provide wireless communications in the RFID protocol.
Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Patent Application Publication 2020/0021015 and Yong et al. US Patent Application Publication 2020/0021040.
Regarding Claim 4, Yun et al. as modified teaches the electronic device according to claim 1 as shown in the rejection above.
Yun et al. does not explicitly teach wherein the first antenna module and the second antenna module have different polarization forms.
However, Yong et al. teach wherein the first antenna module and the second antenna module have different polarization forms (antennas 40 having linear polarizations and/or circular polarizations Par. 0062, 0069).
In this particular case, providing antennas with different polarization forms is common and well known in the antenna art as evident by Yong et al. in order to obtain optimal antenna efficiency (Par. 0009).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the first and second antenna modules of Yun et al. to have different polarization forms based on the teachings of Yong et al. as a result effect in order to obtain optimal antenna efficiency.
Regarding Claim 5, Yun et al. as modified teaches the electronic device according to claim 1 as shown in the rejection above.
Yun et al. does not explicitly teach wherein the first antenna module is linearly polarized, and the second antenna module is circularly polarized.
However, Yong et al. teach wherein the first antenna module is linearly polarized, and the second antenna module is circularly polarized (antennas 40 having linear polarizations and/or circular polarizations Par. 0062, 0069).
In this particular case, providing antennas with linear polarization and circular polarization is common and well known in the antenna art as evident by Yong et al. in order to obtain optimal antenna efficiency (Par. 0009).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the first and second antenna modules of Yun et al. to have linear and circular polarization, respectively, based on the teachings of Yong et al. as a result effect in order to obtain optimal antenna efficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gils et al. US Patent Application Publication 2018/0123236 discloses an antenna system.
Kojima US Patent Application Publication 2020/0059006 discloses an antenna apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845            

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845